Citation Nr: 1001756	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from April 
1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted the Veteran's claim for 
service connection for PTSD and assigned an initial 50 
percent rating, effective from December 9, 2004.  The Veteran 
expressed disagreement with the assigned initial disability 
rating and perfected a substantive appeal.

In an April 2006 rating decision, the RO assigned a temporary 
rating of 100 percent for the Veteran's PTSD, from February 
27, 2006, to April 30, 3006, but continued the initial 50 
percent rating from May 1, 2006.   Thereafter, in an April 
2007 rating decision, the RO assigned a temporary rating of 
100 percent for the Veteran's PTSD, from March 26, 2007, to 
May 31, 2007, but continued the initial 50 percent rating 
from June 1, 2007.  He has since continued to appeal, 
requesting an even higher rating for the entire period on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(A Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  

As support for his claim, the Veteran testified at a formal 
Decision Review Officer hearing at the RO in November 2005.  
A transcript of this hearing has been associated with his 
claims file.  In his July 2006 Appeal To Board Of Veterans' 
Appeals (VA Form 9), the Veteran requested a video conference 
Board hearing, but he withdrew this request in writing in 
March 2007.  38 C.F.R. § 20.704(e) (2009).

This matter was previously before the Board in July 2008, at 
which time it was remanded for additional development.  It is 
now returned to the Board.

The Board notes that in an August 2009 VA examination report, 
it was suggested that the Veteran was no longer able to work 
due to his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' 
Claims (Court) held that a TDIU claim is part of an increased 
disability rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  As 
such, the issues before the Board are as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Initially, the Board finds that there appear to be 
outstanding Social Security Administration records.  The 
Veteran recently submitted an award notice, which indicated 
that he has received Social Security Administration 
disability benefits since August 2007.  It does not appear 
these records have been obtained.  When, as here, VA is put 
on notice of the existence of relevant Social Security 
Administration  records, VA must try and obtain these records 
before deciding the appeal as part of the duty to assist.  
See 38 C.F.R. § 3.159(c)(2) and (3) (2009); see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 
Vet. App. 198, 204 (1997); Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010).

Additionally, there are outstanding VA treatment records.  
The Veteran submitted a statement in August 2009, which 
requested that VA obtain all of his treatment records for 
PTSD, from the Jackson, Mississippi VA Medical Center, dated 
from 2006 to 2008.  However, treatment records from the 
Jackson VA Medical Center of record are dated only until May 
2007.  Moreover, the August 2009 VA PTSD examination report 
shows that progress notes at the Jackson VA Medical Center 
are actually available through August 2009.  As such, VA must 
obtain all recent, relevant treatment records of the Veteran 
from the Jackson VA Medical Center.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive, if not actual, 
notice of this evidence because it is generated within VA's 
healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§  3.159(c)(2), (c)(3).  On remand, the RO/AMC 
must attempt to obtain these additional records and, if they 
do not exist, must make an express declaration confirming 
that further attempts to obtain them would be futile.  The 
Veteran should also be apprised of the latter situation, 
if it arises.

As noted above, the record raises the possibility Veteran is 
no longer able to work due to his PTSD.  As the record has 
raised the issue of entitlement to TDIU at the time the was 
challenging the assigned disability rating for the service-
connected PTSD, the claim of entitlement to a TDIU is part 
and parcel with the original claim and is properly before the 
Board.  As such, the Board concludes that VA must assess the 
current severity of his service-connected PTSD and determine 
its impact on the Veteran's employability.

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.  The RO/AMC shall obtain the Veteran's 
Social Security Administration records, 
including all medical records which formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  The RO/AMC shall ask the Veteran to assist 
in the search for his VA treatment records by 
specifying dates, locations, and providers of 
treatments at VA facilities, pertinent to his 
PTSD claim.  After allowing an appropriate 
time for response, contact the Jackson, 
Mississippi VA Medical Center, to obtain all 
of his relevant treatment records, especially 
any recent outstanding records not already 
associated with the claims file.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is required.  
If further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims, to include considering 
whether he is unemployable to due his service-
connected disabilities and, therefore, 
entitled to a TDIU.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


